 


114 HR 965 IH: Facilitating Participation in Clinical Data Registries Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 965 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2015 
Mr. Pascrell (for himself and Mr. Boustany) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the issuance of guidance on the application of the Federal policy for the protection of human subjects with respect to clinical data registries. 
 
 
1.Short titleThis Act may be cited as the Facilitating Participation in Clinical Data Registries Act of 2015. 2.Guidance on application of Common Rule to clinical data registriesNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Office for Human Research Protections of the Department of Health and Human Services, shall issue guidance on the application with respect to clinical data registries of the provisions of subpart A of part 46 of title 45, Code of Federal Regulations, or equivalent Federal regulations for the protection of human subjects in research. 
 
